UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

James E. Noble,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 17-1416 (UNA)
                                               )
                                               )
Bellinghausen Melody,                          )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).



                                                   1
       Plaintiff resides in Dallas, Texas. He sues a doctor in Dallas, claiming that the doctor

does not like black people. How plaintiff reached that conclusion is unclear from the cryptic

statements comprising the complaint. The complaint simply fails to provide adequate notice of a

claim. See Iqbal, 556 U.S. at 678 (“A pleading that offers ‘labels and conclusions’ . . . [or]

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement’ ” does not “suffice.”)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007); examining Fed. R. Civ. P.

8(a)). Even if the complaint were adequately pled, it is unclear how this Court in the District of

Columbia could exercise jurisdiction over the private defendant in Texas. And since both parties

are in Texas, and the alleged acts giving rise to the complaint occurred there, the U.S. District

Court for the Northern District of Texas would be the appropriate venue to hear plaintiff’s

claims. See 28 U.S.C. § 1391(b). Hence, this case will be dismissed without prejudice. A

separate order accompanies this Memorandum Opinion.




                                                      AMY BERMAN JACKSON
                                                      United States District Judge
DATE: August 10, 2017




                                                 2